Citation Nr: 0740000	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-37 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for service-connected 
arthritis, bilateral hands and left ankle, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from December 1970 to 
December 1996.

This appeal arises from a September 2002 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
for an increased rating for service-connected arthritis, 
bilateral hands and left ankle, evaluated as 10 percent 
disabling.  

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's arthritis, bilateral hands, is productive 
of arthritis, pain on motion, stiffness, swelling, and 
fatigue; but not anklyosis of any finger, limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm.) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, or limitation of 
motion of the index or middle finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  

2.  The veteran's arthritis, left ankle, is productive of 
arthritis, pain, and no more than a moderate limitation of 
motion; but not ankylosis, a malunion of the os calcis, or 
astragalus with marked deformity. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent rating, 
and no more, for the veteran's service-connected arthritis of 
the right hand have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5220-5227 (as in effect prior 
to August 26, 2002); Diagnostic Codes 5003, 5220-5229 (as in 
effect August 26, 2002).  

2.  The schedular criteria for a separate 10 percent rating, 
and no more, for the veteran's service-connected arthritis of 
the left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5220-5227 (as in effect prior to 
August 26, 2002); Diagnostic Codes 5003, 5220-5229 (as in 
effect August 26, 2002).  

3.  The schedular criteria for a separate rating of 10 
percent, and no more, for the veteran's service-connected 
left ankle disability, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5270, 5271, 5272, 5273, 
5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that a rating in excess of 10 percent is 
warranted for his arthritis, bilateral hands and left ankle.  
During his hearing, held in October 2007, he testified that, 
with regard to his hands, he has constant throbbing and pain, 
daily swelling of his fingers, a weakened grip, stiffness, 
limited motion, and fatigue.  He stated that he gives himself 
injections on a bi-weekly basis, has deformed fingers, and 
takes medications, specifically, Celebrex, for control of his 
symptoms.  

With regard to the left ankle, he testified that he cannot 
exercise as he should, and that he has sharp pain, swelling, 
limited motion, and fatigue.  He testified that he can walk 
about 500 yards before his ankle starts hurting.   

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2007), the veteran's retirement examination 
report, dated in August 1996, shows that his upper and lower 
extremities were clinically evaluated as normal.  In an 
accompanying "report of medical history," he indicated 
having had "swollen or painful joints," and "arthritis, 
rheumatism, or bursitis."  The history further notes 
complaints of pain, and edema, in the fingers and ankles, 
"secondary to possible arthritis."  A VA X-ray report for 
the hands, dated in February 1997, contains a conclusion 
noting "minimal changes of osteoarthritis" primarily 
involving the DIP (distal proximal interphalangeal) joints of 
the hands, bilaterally, and most significantly involving the 
fifth digit.  A VA X-ray report for the left ankle, dated in 
February 1997, contains a conclusion noting mild degenerative 
change, with no acute fracture or other bony abnormality.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups.  A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations.  

In addition, under DC 5003 (arthritis, degenerative- 
hypertrophic or osteoarthritis), ratings thereunder are done 
on the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.  

Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Board first notes that the RO has evaluated the veteran's 
disability as 10 percent disabling under DC 5003.  The 
evaluation, which groups the hands and left ankle together, 
implicitly requires that the limitation of motion in his 
hands, and left ankle, all be non-compensable under the 
appropriate diagnostic codes.  See DC 5003.  The Board will 
therefore analyze whether either of the veteran's hands, or 
his left ankle, meet the criteria for a compensable rating 
under the appropriate diagnostic codes, such that separate 
compensable ratings are warranted for either of his hands, 
and/or his left ankle.  

With regard to the veteran's hands, disability of the fingers 
is evaluated in DC's 5216-5230.  In May 2002, the veteran 
filed his increased rating claim.  Subsequent to the date of  
receipt of his claim, VA revised Diagnostic Codes 5216-5230, 
which pertain to ankylosis and limitation of motion of 
fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
revisions became effective August 26, 2002.  Consideration of 
both the old and new criteria is warranted.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 
(Nov. 19, 2003).  

Under 38 C.F.R. 4.71a, Diagnostic Codes (DC's 5220-5227) (as 
in effect prior to August 26, 2002), evaluations ranging from 
10 to 50 percent are warranted for ankylosis of one or more 
fingers, depending on the fingers involved, whether the 
ankylosis is favorable or unfavorable, and whether the major 
or minor hand is involved.  Under 38 C.F.R. 4.71a, Diagnostic 
Codes (DC's 5220-5227) (as in effect August 26, 2002), 
evaluations ranging from 10 to 60 percent are warranted for 
ankylosis of one or more fingers, based on the same factors 
noted for Diagnostic Codes (DC's 5220-5227, as in effect 
prior to August 26, 2002).  

In addition, under 38 C.F.R. § 4.71, Diagnostic Code 5228 (as 
in effect August 26, 2002), a 10 percent rating is warranted 
when there is limitation of motion of the thumb with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Under DC 5229, a 10 percent rating is warranted when there is 
limitation of motion of the index or middle finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  

The medical evidence consists of treatment reports from the 
6th Medical Group, VA progress notes, and VA examination 
reports, dated in 2002 and 2005.  The 6th Medical Group 
reports note complaints that include arthralgias of the 
fingers and hands, and these reports, as well as the VA 
progress notes, contain notations of rheumatoid arthritis.  A 
letter from a private physician, E.J., M.D., dated in May 
2002, states that he has been treating the veteran for 
"mixed connective tissue disease," and that his autoimmune 
disorder consists of "severe inflammatory arthritis of large 
joints, as well as hands," and other areas.  His treatment 
was noted to include cortisone injections to his large 
joints.  However, none of this evidence contains findings as 
to ranges of motion in the hands.  The only evidence of 
ranges of motion in the hands is found in VA examination 
reports.  

An August 2002 VA examination report notes that the veteran 
is right-handed.  The report shows that on examination, there 
were no functional defects in any of the fingers.  All of the 
hands could approximate the median transverse fold of the 
thumb in both hands, and both hands were able to grasp, push, 
pull, twist, probe, touch and express.  The right hand could 
write without any difficulties.  Both thumb MP (metacarpal 
phalangeal) joints had from 0 to 60 degrees of motion, the 
PIP (proximal interphalangeal) joints had from 0 to 90 
degrees of motion, the MP joints of the index, long, ring, 
and small fingers had from 0 to 90 degrees of motion, and the 
PIP joints of these fingers had 0 to 80 degrees of motion.  
All ranges of motion were characterized as normal.  X-rays 
were noted to show osteochondroma of the distal aspect of 
both fifth metacarpals.  The diagnosis was bilateral hand 
pain mixed connective tissue disease.  

A May 2005 VA "hand" examination report shows that on 
examination of the fingers, the MP, interphalangeal, and 
distal interphalangeal joints all had an "adequate" range 
of motion.  The veteran was able to form full fists with both 
hands with normal strength upon grasping an object.  He was 
able to oppose his thumb to the small, ring, middle and index 
finger with both hands, without difficulty.  The relevant 
diagnosis notes bilateral hand pain, possibly related to 
autoimmune arthropathy, for which he was taking methotrexate.  

An accompanying VA X-ray report for the hands, dated in April 
2005, notes that the right hand was unchanged from 2002, with 
no progression of spur formation, nor indications of 
calcifications in the soft tissues, and contains an 
impression of stable minor degenerative changes.  

Based on the foregoing, the evidence is insufficient to show 
that the veteran has a compensable limitation of motion in 
either hand.  See 38 C.F.R. § 4.71a, DC's Diagnostic Codes 
(DC's 5220-5227) (as in effect prior to August 26, 2002); 
Diagnostic Codes (DC's 5220-5229) (as in effect August 26, 
2002).  

However, a separate 10 percent rating is warranted for each 
hand, based on painful motion due to pain, and the X-ray 
evidence of arthritis, bilaterally.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray study, is deemed to be "limitation of 
motion" and warrants the minimum rating for a joint, even if 
there is no compensable limitation of motion).  

In this regard, the May 2005 VA hands examination report 
shows that the examiner indicated that there was no pain on 
motion.  However, both VA  examination reports contain 
diagnoses noting hand pain.  The evidence shows that the 
veteran is taking medication for control of his hand 
symptoms, and he is receiving cortisone injections.  Dr. E. 
J.'s May 2005 statement notes "severe inflammatory 
arthritis" of the hands, providing evidence in support of 
this claim.  Furthermore, the veteran is shown to have 
autoimmune disease involving his hands.  

In this regard, although service connection is not currently 
in effect for autoimmune disease, the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  In this case, there is no such evidence.  

Therefore, affording the veteran the benefit of all doubt, 
the Board finds that the evidence is sufficient to show 
bilateral hand pain on motion.  Accordingly, the Board finds 
that separate 10 percent evaluations are warranted for each 
hand.  Lichtenfels.

With regard to the left ankle, the Board first notes that 
service connection is currently in effect for disabilities 
that include residual scar, Achilles tendon repair, left 
ankle, and pes planus, bilateral, with bilateral hallux 
valgus.  The symptoms from these disabilities may not be 
considered in rating his left ankle.  See 38 C.F.R. § 4.14 
(2007) (avoidance of pyramiding).  

Under 38 C.F.R. 4.71a, Diagnostic Code (DC) 5271, (disability 
of the ankle manifested by limited motion), a 10 percent 
rating is warranted for "moderate" limitation of motion.  

The normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.  

The only recorded ranges of motion for the left ankle are 
found in VA examination reports, dated in August 2002 and May 
2005.  The August 2002 report shows that the left ankle had 
20 degrees of dorsiflexion, and 40 degrees of plantar 
flexion.  The May 2005 "joints" examination report shows 
that the left ankle had 15 degrees of dorsiflexion, and "35 
to 40" degrees of plantar flexion.  The diagnosis was 
degenerative changes of the left ankle with painful bunion 
deformity, painful equinus deformity, and overall limitation 
[of] motion.  

An accompanying VA X-ray report for the left ankle, dated in 
April 2005, contains an impression noting moderate 
degenerative changes of medial side of the ankle unchanged 
since 2002.  A VA "hands" examination report, dated in May 
2005, notes that the left ankle had 18 degrees of active 
dorsiflexion, and 40 degrees of active plantar flexion.  The 
ankle ligaments were noted to be stable.  The relevant 
assessment was mild to moderate degenerative arthritis of the 
left ankle.    

The Board finds that the evidence is sufficient to show a 
moderate limitation of motion, with consideration of pain.  
Specifically, the May 2005 findings show a loss of up to five 
degrees of normal dorsiflexion, and up to 10 degrees of 
normal plantar flexion.  In each case, this is a loss of 1/4 of 
the normal range of motion.  See 38 C.F.R. § 4.71, Plate II.  

Given the foregoing, a moderate limitation of motion is 
shown, and a separate 10 percent evaluation is therefore 
warranted for the left ankle.  See DC's 5003, 5271.

Under the same rationale, a rating in excess of 10 percent is 
not warranted under DC 5271, as the aforementioned 
limitations of motion are insufficient, in the Board's 
judgment, to show a marked limitation of motion.  Simply 
stated, the Board finds that the post-service medical record, 
as a whole, provides evidence against a finding for a higher 
evaluation.

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC's 5270 and 5272 (2007), 
ankylosis of a subastragalar or tarsal joint, or of the ankle 
itself, warrants evaluations ranging from 10 to 40 percent, 
depending on the position of the joint and whether there are 
any deformities of abduction, adduction, inversion, or 
eversion.  Under DC 5273, a 20 percent rating is warranted 
for "Os calcis or astragalus, malunion of: marked 
deformity."

The Board's discussion of the veteran's claim under DC 5271 
is incorporated herein. Briefly stated, the medical evidence 
does not show that the veteran has a marked limitation of 
motion, much less that the left ankle is ankylosed.  Thus, 
there is no basis for the assignment of a higher evaluation 
under Diagnostic Codes 5270 or 5272.  With regard to DC 5273, 
the evidence does not show that he has a malunion of the os 
calcis or astragalus with marked deformity.  Accordingly, the 
criteria for a rating in excess of 10 percent under DCs 5270, 
5272, and 5273 are not shown to have been met.  

The Board has also considered the functional impairment of 
the hands, and the left ankle, which can be attributed to 
pain and weakness.  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59, see also 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, a 
rating in excess of 10 percent is not warranted for either 
hand, or the left ankle, on the basis of additional 
functional loss due to pain and weakness.  While the 
veteran's reports of pain have been considered, and provide 
the basis for the grant of this claim, when the ranges of 
motion in the veteran's hands, and left ankle, are considered 
together with the evidence (or lack thereof) of such symptoms 
as laxity, incoordination, atrophy, or other neurological 
impairment, the Board finds that the record does not show 
that the veteran's functional loss due to his service-
connected bilateral hand disability, or left ankle 
disability, impairs him to such a degree that he has the 
equivalent of the criteria as required for a rating in excess 
of 10 percent for either hand, or the left ankle.  

With regard to the left ankle, the August 2002 VA joints 
examination report shows that there was about a 15 percent 
magnification of pain on flare-ups, and a 15 percent 
reduction in the range of motion after repetitive movement, 
with excess fatigability and weakened movements against 
varying resistance on repetitive motion.  The May 2005 VA 
joints examination report shows that there was evidence of 
limitation with standing and walking for long periods, but no 
evidence of abnormal weightbearing.  There was a prominent 
bunion deformity and a painful equinus deformity.  Gross 
function of the Achilles tendon was intact.  Loss of motion 
due to pain or repeated use was estimated at 10 degrees.  The 
May 2005 "hands" examination report notes an approximate 10 
degree loss of range of motion in the left ankle on 
repetitive use.  X-rays revealed "stable minor degenerative 
changes."  X-rays revealed mild to moderate degenerative 
arthritis of the left ankle.  

With regard to the hands, the veteran is shown to be taking 
medication for control of his symptoms, and to have received 
cortisone injections.  The August 2002 VA examination report 
notes a 15 percent magnification of pain on flare-ups, and a 
15 percent reduction in range of motion after repetitive 
motion, along with some excess fatigability and weakened 
movements.  There was no incoordination.  The May 2005 VA 
examination report shows that the examiner noted that about 
10 percent of grasping strength was lost with repetitive 
motion, but that there was no pain on motion or use, 
bilaterally (as previously discussed, the Board has 
determined that hand pain on motion is established).  
Furthermore, there was no loss of range of motion with 
repetitive use, although there was some excess fatigability.  
X-rays showed "stable minor degenerative changes."  

It is important for the veteran to understand that without 
taking into consideration his testimony regarding pain, the 
evaluation assigned by the Board could not be justified, let 
alone a higher evaluation found. 

In summary, even taking into account the notations of 
weakness on repetitive motion, and loss of motion on flare-
ups, the Board finds that, when the ranges of motion in the 
hands, and the left ankle, are considered together with the 
evidence of functional loss due to bilateral hand pathology, 
and left ankle pathology, the evidence does not support a 
conclusion that the loss of motion in the bilateral hands, or 
the left ankle, more nearly approximates the criteria for a 
20 percent rating under Diagnostic Codes 5220-5227 (as in 
effect prior to August 26, 2002); Diagnostic Codes 5003, 
5220-5229 (as in effect August 26, 2002), and/or DC 5271, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case). Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's 
arthritis, bilateral hands and left ankle, should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the veteran filed the claim to the present 
supports the conclusion that the veteran is not entitled to 
additional increased compensation during any time within the 
appeal period, other than as noted.  The Board therefore 
finds that the evidence is insufficient to show that the 
veteran had a worsening of his arthritis, bilateral hands, or 
left ankle, such that a rating in excess of 10 percent is 
warranted for the right hand, the left hand, or the left 
ankle, during this time.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, to the extent that the 
claim has been denied, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in June 2002, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notices must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  To the extent that the claim has 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  To the 
extent that the claim has been granted, any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
Therefore, no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

A separate 10 percent evaluation for the right hand is 
granted, subject to provisions governing the payment of 
monetary benefits.

A separate 10 percent evaluation for the left hand is 
granted, subject to provisions governing the payment of 
monetary benefits.

A separate 10 percent evaluation for the left ankle is 
granted, subject to provisions governing the payment of 
monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


